Case: 15-13218    Date Filed: 04/12/2016   Page: 1 of 7


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-13218
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:15-cr-60050-WJZ-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JAMES D. EDOUARD,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                 (April 12, 2016)

Before HULL, JORDAN and JULIE CARNES, Circuit Judges.

      After a jury trial, James Edouard appeals his conviction under 18 U.S.C.

§ 554(a) for knowingly attempting to export firearms to Haiti, contrary to the laws

of the United States, specifically 18 U.S.C. § 922(e). On appeal, Edouard
                Case: 15-13218       Date Filed: 04/12/2016       Page: 2 of 7


challenges the sufficiency of the evidence supporting his conviction. Edouard

argues that the government failed to prove beyond a reasonable doubt that he had

the required mens rea or that his actions were contrary to any law of the United

States. After review, we affirm. 1

       A person violates 18 U.S.C. § 554(a) if he “fraudulently or knowingly

exports or sends from the United States, or attempts to export or send from the

United States, any merchandise, article, or object contrary to any law or regulation

of the United States . . . .” 18 U.S.C. § 554(a). In this case, the law Edouard was

charged with and convicted of violating was 18 U.S.C. § 922(e), which addresses

firearms. Specifically, § 922(e) makes it a federal crime “knowingly to deliver” to

a common carrier a container in which there is a firearm without providing the

carrier with written notice of the firearm. 18 U.S.C. § 922(e).

       Here, the government presented ample evidence from which a reasonable

jury readily could find that Edouard knowingly attempted to export and send

firearms to Haiti contrary to § 922(e) and § 554(a). Construing the evidence in

favor of the jury’s verdict, the government showed that Edouard went to the airport

to take a flight to Haiti and, using the self-service kiosk, attempted to check two

       1
         “We review de novo the sufficiency of the evidence supporting a conviction, viewing the
evidence and drawing all inferences in favor of the verdict.” United States v. Isaacson, 752 F.3d
1291, 1303 (11th Cir. 2014). We must affirm a jury’s verdict “unless there is no reasonable
construction of the evidence from which the jury could have found [the defendant] guilty beyond
a reasonable doubt.” Id. at 1303-04 (quotation marks omitted). Because “the jury has exclusive
province over” credibility determinations, we will overturn a jury’s credibility finding “only in
the rare circumstances that the testimony is incredible as a matter of law.” Id. at 1304
                                                   2
                Case: 15-13218        Date Filed: 04/12/2016       Page: 3 of 7


bags that contained five new Glock firearms. The self-service kiosk asks

passengers whether their bags contain weapons and, if a passenger answers “yes,”

the kiosk does not permit the passenger to complete the self-service check in

process. Instead, the kiosk directs the passenger to an agent to complete necessary

forms. 2 If the passenger answers “no,” the kiosk allows the passenger to check the

bag and get a boarding pass.

       Edouard checked one bag using the kiosk. When his other bag was

overweight, Edouard spoke with Maria Velasquez, an airport employee who

oversaw the self-service kiosks, and asked her for a first-class upgrade. Velasquez

confirmed with Maria Tejada, an American Airlines customer service

representative at the check-in counter, that an upgrade was available. Velasquez

then took Edouard to Tejada at the check-in counter. Tejada processed Edouard’s

upgrade without speaking directly to him.

       Both Velasquez and Tejada testified that Edouard never informed them of

the firearms in his bags even though a sign posted at the check-in counter warned

passengers that they must declare firearms they were transporting or face civil

penalties. In addition, signs throughout the terminal also advised passengers that




       2
         The agent provides the passenger with a form declaring that the passenger is carrying a
firearm, which the passenger signs, and the form must be placed in the passenger’s bag next to
the firearm. A copy of the American Airlines form was introduced at trial.
                                                    3
               Case: 15-13218     Date Filed: 04/12/2016   Page: 4 of 7


they must declare firearms in checked baggage. The government introduced

pictures of the signs at trial.

       When Edouard’s bags were screened by Transportation Safety

Administration employees, they triggered alarms and were searched. TSA

employees found one firearm in one bag and two firearms in another bag. A U.S.

Customs and Border Protection (“CBP”) agent took possession of the bags, met

Edouard at the check-in counter, and questioned him about the firearms to

determine whether the firearms were for export or for personal use and whether

they had been properly presented to CBP for export. Edouard told the CBP agent

that he was carrying three firearms, a Glock 17, a Glock 19, and a Glock 23. The

CBP agent examined the three firearms, which appeared to be in new condition,

and pointed out that they were two Glock 17s and a Glock 19. Edouard then said

that he must have packed the wrong firearms. The CBP agent examined the bags

and found two more firearms, a Glock 19 and a Glock 23, for a total of five

firearms. The CBP agent also ran an initial check and confirmed that Edouard was

not licensed to export firearms to Haiti.

       In a subsequent interview with Special Agent Peter Alles with the Bureau of

Alcohol, Tobacco, Firearms and Explosives, Edouard indicated he was traveling to

Haiti on business. Edouard admitted to Agent Alles that he was carrying three

firearms he had recently purchased and that he did not fill out the declaration forms


                                              4
              Case: 15-13218     Date Filed: 04/12/2016    Page: 5 of 7


because he was running late. Edouard also admitted that in 2010 he had traveled to

Haiti with a firearm and had notified customs officials and the airline about the

firearm and filled out the necessary paperwork. Further examination of Edouard’s

bags revealed five printed transfer-of-ownership documents corresponding to the

five Glock firearms found in his bags, with the date and the transferees’ names left

blank. Agent Alles later confirmed that Edouard purchased the five firearms from

three different firearms dealers in the two weeks leading up to his scheduled flight.

      At trial, Edouard testified that he told Velasquez about the firearms in his

bags while he was talking to her about his overweight bag and asking for an

upgrade. Although Edouard said he did not see the warning sign at the check-in

counter, he admitted that he knew he needed to declare the firearms and complete

the declaration forms, having filled them out for his 2010 trip. In fact, Edouard

admitted that he had completed all the forms necessary to travel with firearms to

Haiti at least four times in the past. For this trip, however, Edouard assumed

Tejada had handled the forms electronically because he observed her typing

extensively after she and Velasquez spoke to each other in Spanish and then she

told him everything was fine and placed his bags on the conveyor belt. Edouard

said that his wife packed his bags and included two extra guns that he had not

intended to take. Edouard claimed that he was not trying to smuggle the firearms

into Haiti to sell them, but rather that he was bringing one of the firearms as his


                                              5
                Case: 15-13218    Date Filed: 04/12/2016   Page: 6 of 7


personal weapon in Haiti and two other firearms for employees of his security firm

in Haiti.

         The forgoing evidence amply supports the jury’s findings that Edouard

knowingly attempted to export the firearms to Haiti contrary to § 922(e)’s notice

requirements. Indeed, Edouard admitted knowing that he delivered the firearms in

his bags to American Airlines for transport to Haiti without providing written

notification. The evidence also shows that Edouard knew his conduct was

“contrary to” U.S. law or regulations, given his previous experience declaring

firearms and the posted signs at the airport. While Edouard testified that he

declared the firearms verbally to Velasquez, which he thought was sufficient, the

jury clearly did not believe him, and instead believed Velasquez and Tejada, a

choice that was within the jury’s discretion. See United States v. Jiminez, 564
F.3d 1280, 1285 (11th Cir. 2009) (explaining that this Court will assume that the

jury answered credibility questions in a manner that supports the jury’s verdict).

Edouard has given us no reason to disturb the jury’s credibility findings. See

United States v. Thompson, 422 F.3d 1285, 1291 (11th Cir. 2005) (explaining that

for testimony to be incredible as a matter of law it must be unbelievable on its

face).

         Moreover, Edouard’s discredited testimony supports his conviction.

Although Edouard said he told Velasquez about the firearms and denied attempting


                                              6
                 Case: 15-13218       Date Filed: 04/12/2016   Page: 7 of 7


to export and sell the firearms or knowing that his conduct was unlawful, the jury

was free to reject Edouard’s testimony, infer the opposite was true, and consider

that discredited testimony, in combination with other corroborative evidence, as

substantive evidence of Edouard’s guilt. See Jiminez, 564 F.3d at 1985.

      Finally, on appeal Edouard argues that to sustain a § 544(a) conviction, the

government had to prove not only that he knowingly attempted to export the

firearms, but that he did so knowing his conduct was “contrary to” U.S. law or

regulations. The government, on the other hand, contends that it had to prove only

that Edouard knowingly delivered the firearms to a common carrier without giving

notice the firearms were in the bags, not that he did so willfully or with the specific

intent to violate § 922(e)’s notice requirement. This Court has not addressed the

precise mens rea required for a § 544(a) offense. We need not resolve this issue

here because, even assuming arguendo that Edouard is correct, the government

presented evidence from which the jury reasonably could find that Edouard knew

giving his bags to American Airlines without disclosing the firearms inside was

“contrary to” U.S. law or regulations. Edouard’s primary defense at trial was that

he told Velasquez about his firearms, not that he was unaware of the requirement

to disclose them. 3

      AFFIRMED.


      3
          Edouard does not appeal his 63-month sentence.
                                                   7